Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/preliminary amendment filed 05/17/2021 is acknowledged. New claim 42 is currently added.
2)	The terminal Disclaimer filed 05/17/2021 has been approved.
3)	The I.D.S filed 01/04/2021 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is/are attached herein.
4)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimer, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5)	Claims 19-38 and 42 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-47 of copending Application No. 16/992,908. 

	The copending application claims include all of the limitations of the instant application claims, respectively (The copending application claims also include additional limitations), such as, a tape-shaped magnetic recording medium, comprising a substrate, a tape-shaped magnetic recording medium, comprising a substrate, a magnetic layer contains a magnetic powder, wherein an average thickness of the magnetic layer is not more than 90 nm, an average aspect ratio of the magnetic powder is not less than 1.0 and not more than 3.0, a coercive force Hcl in a vertical direction of the magnetic recording medium is not more than 3000 Oe, and the coercive force Hcl in the vertical direction of the magnetic recording medium and a coercive force Hc2 in a longitudinal direction satisfy a relationship of Hc2/Hcl<0.8. It is noted that, the claims in the patent did not specific recite the under-layer and back layer. However, this different is not a patentable weight since these layers are old and widely used in magnetic tape recording art (for example, see Saito et al, 5,693,397, column 16, lines 11-27, undercoat layer and back coat layer). Hence, the instant application claims are generic to the species of invention covered by the respective copending application claims.  As such, the instant application claims are anticipated by the copending application claims and are therefore not patentably distinct therefrom. ( See Eli Lilly and Co. , “ a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim ”, In re Goodman, 29 USPQ 2d 2010, “ Thus, the generic invention is ‘ anticipated ’ by the species of the patented invention ” and the instant “ application claims are generic to species of invention covered by the patent claim, and since without Terminal Disclaimer, extant species claims preclude issuance of generic application claims ” ).
6)	Claims 39-41 would be allowable if rewritten to overcome the rejection(s) on the ground of nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
7)	Applicant’s arguments with respect to claim(s) 19-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
May 24, 2021